Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
In claim 17, line 2, “computer programs according to claim 16” has been changed to -- computer programs according to claim 15--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a first correction information and refraining it from forwarding until a sufficient trust has been received at a second time point. This judicial exception is not integrated into a practical application because there is no specific devices used to fulfill the function. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no devices are used to receive the first or second correction, no memory/storage to save the first correction information in order to compare/confirm the first information is good to use, plus there is no device or further detail on how trust is evaluated. It appears the core of the invention is on a device/algorithm (CPU/processor) is used to determine/decide whether correction 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the use of “sufficient trust” is not considered a definite claim limitation, Applicant needs to use either a threshold or a criteria to define “sufficient”. A “post broadcast integrity information” is used without a broadcast nor an integrity information claimed before this information is referred, it appears only a correction information is received before this stage. Applicant needs to further clarify the function/step in order to overcome the 112(b) rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laine (20180306930).
Regarding claim 14, Laine discloses a device (Network processor system 18 in Fig. 1-2, a distributed navigation system) for conditionally forwarding information, hereinafter referred to as "correction information", suitable for correcting observations useful for estimating at least one of: carrier phase ambiguities and a position of at least one global or regional navigation satellite system receiver, hereinafter abbreviated as NSS receiver, the device being configured for:
receiving at a first point in time, correction information comprising at least one of satellite orbit correction information, 
satellite clock correction information,
ionospheric correction information, and 
tropospheric correction information (navigation information may include position, 
velocity, altitude, errors in position, errors in velocity, errors in attitude, 
time, clock errors, propagation delays, GPS satellite errors, paragraph 0004)(navigation information assists in providing correction information);
refraining from forwarding the correction information at least until receiving, at a second point in time after the first point in time, information, hereinafter referred to as "post­broadcast integrity information", indicating that a sufficient trust can be placed in a correctness of the correction information received at the first point in time (navigation filter may be a navigation filter system configured to determine quality and integrity of the source information in order to determine the navigation information for the one or more navigation platforms, paragraph 0004); and, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laine (20180306930).
Regarding claims 12-13, Laine discloses all claim limitations in the rejection of claim 14 above but does not specifically disclose estimating ambiguities in the carrier phase of the observed signals using the correction information received. However, it is known in the art using reference stations to collect information for removing ambiguity in carrier phase. It would have been obvious the correction is used to resolve ambiguity since the correction information is not only provided as trusted information and it is designed to make navigation solution in a shorter time.

Allowable Subject Matter
Claims 11, 15, 17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov